DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application 17/215,581 filed on 3/29/2021, which is a continuation of 16/536,941 filed on 8/9/2019, which is a continuation of application 15/669,300 filed on 8/4/2017, which is a continuation of PCT/US2016/015027 filed on 1/27/2016, which claims priority to 62/112,843 filed on 2/6/2015.
The preliminary amendment filed on 4/16/2021 has been entered.
Claims 1-20 have been canceled.
New claims 21-40 have been added.
Claims 21-40 have been examined.

Information Disclosure Statement
In an attempt to fulfill Applicant's duty to disclose information, which is material to patentability according to 37 CFR 1.56, applicants have submitted a large number of documents for the Examiner to consider. However, it appears from a cursory review of the documents that the vast majority of them are not material to patentability and should not have been submitted. In fact, the sheer number of documents creates an undue burden on the Examiner since if each document is material to patentability, each document must be carefully considered.
According to MPEP 609 (emphasis added): "Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English- language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability."
Additionally, Applicant is made aware of the court decision in Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., et al., 175 USPQ 260 (DC SFla, 1972) which stated that "Applicant has obligation to call most pertinent prior patent to attention of Patent Office in a proper fashion and to attempt to patentably distinguish his claimed invention from disclosure of patent; failure to take these affirmative steps, particularly when coupled with misrepresentations made to the Patent Office, renders unenforceable the patent issued on his application." Apparently a good reference was buried in the mountain of prior art in the case and never pointed out by the Applicant. 
Applicant is reminded that only documents which are "material to patentability" should be submitted. See 37 CFR 1.56 for definition of materiality.
Accordingly, in view of the limited amount of time available to the Examiner to review the numerous references cited by the applicant, each reference has received only a cursory review by the Examiner. Applicant has a duty to point out any of these references which are particularly relevant to the claims of the instant invention so that those references may receive an in-depth review. Applicant's submission of such an excessive number of references has limited the Examiner's ability to consider any of them in detail since each of them must be considered to some degree and the Examiner has a limited amount of time to work on this case.
Applicant is instructed that the duty of disclosure of material is not satisfied by presenting the Examiner with "a mountain of largely irrelevant (material) from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical (material). It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 (220 USPQ 289) (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
Applicant is reminded of the duty not just to disclose pertinent prior art references but to make that disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Go/den Valley Microwave Foods Inc. v. Gealer Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992)., Molins PLC v. Textron Inc.t 26 USPQ2d 1889, at 1899 (D.Del. 1992)., Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).
Applicant should highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inca, 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1 172, 33 USPQ2d 1823 (Fed. Cir. 1995).
It is impractical for the examiner to review the references thoroughly with the number of references cited in this case. By initializing each of the cited references on the accompanying 1449 forms, the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made of the cited references.
MPEP § 2004.13 states: It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. 
The information disclosure statements (IDS) submitted on 3/29/2021 are being considered by the examiner.

Claim Objections
Claim 24 is objected to because of the following informalities:  
In claim 24, “wherein the bust…” should read, “wherein the bus…”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 26-29, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of U.S. Patent No. 10,964,358 and over claims 1-3 of U.S. Patent No. 10, 522,199 in view of Johnson et al. (US 2003/0033477). See the chart below for a mapping of the rejected claims.

Application 17/215,581
US 10,964,358
US 10,522,199
Claim 21:	A system, comprising: a host configured to generate instructions; 
Claim 1:	An apparatus, comprising: 
Claim 1:	An apparatus, comprising: 
and a memory device coupled to the host, wherein the memory device comprises: an array of memory cells; and 
a memory device, wherein the memory device includes: an array of memory cells;
a memory device, wherein the memory device includes: an array of memory cells, wherein the array of memory cells includes a plurality of banks of memory cells;

sensing circuitry coupled to the array, the sensing circuitry including a sense amplifier and a compute component configured to implement logical operations; and 
sensing circuitry coupled to the array, the sensing circuitry including a sense amplifier and a compute component configured to implement logical operations; and 
a controller coupled to the array and configured to: receive a block of instructions from the host, the block of instructions including a set of instructions for a gather operation and/or a scatter operation; 
a controller coupled to the array and sensing circuitry, the controller configured to: receive a block of instructions, the block of instructions including a set of instructions for at least one of a gather operation and a scatter operation; and 
a memory controller coupled to the array and sensing circuitry; and a channel controller configured to: receive a block of instructions, the block instructions including individual instructions for at least one of a gather operation and a scatter operation and to control the memory controller so that the at least one of the gather operation and the scatter operation is executed on the memory device based on a corresponding one of the individual instructions; 
change vector references in the received block of instructions by reading an index (idx) vector array block by block, the idx vector array stored in the memory device; and
change vector references in the received block of instructions by reading an index (idx) vector array block by block, the idx vector array stored in the memory device; and 
change vector references in the received block of instructions by reading an index (idx) vector array block by block, the idx vector array stored in the memory device; store a buffer of idx data locally among the plurality of banks; and group requests together by locality among the plurality of banks so that array and sensing circuitry execution elements can gather and return requests to the channel controller.

subdivide the block of instructions so that the at least one of the gather operation and the scatter operation can be executed locally on the memory device based on the subdivided block of instructions.
Claim 2:	…the memory controller is configured to: subdivide the block of instructions to manage execution of local individual instructions on banks in the memory device; monitor completion of the gather operation to ensure in-order execution of the gather operation and to ensure that other memory device operations are complete before starting the gather operation among the plurality of banks of memory cells
Claim 26

Claim 1, 2
Claim 27

Claim 1, 2
Claim 28
Claim 1
Claim 1
Claim 29 
Claim 2, 5 and Claim 14
Claim 1, 3, and Claim 5
Claim 38
Claim 2 and 16 
Claim 1 and 5 


U.S. Patent No. 10,964,358 and U.S. Patent No. 10,522,199 fail to explicitly claim a host configured to generate instructions and a memory device coupled to the host.  However, Johnson teaches of a host generating I/O instructions that is coupled to a disk array (paragraph 10.)
U.S. Patent No. 10,964,358 and Johnson are analogous art because they are from the same field of endeavor, as they are directed to data access.
It would have been obvious to one of ordinary skill in the art having the teachings of U.S. Patent No. 10,964,358’s claims and Johnson before the time of the effective filing of the claimed invention to incorporate the host of Johnson into the claims of U.S. Patent No. 10,964,358 and Johnson.  Their motivation would have been to more efficiently access the storage.
	U.S. Patent No. 10,522,199 and Johnson are analogous art because they are from the same field of endeavor, as they are directed to data access.
It would have been obvious to one of ordinary skill in the art having the teachings of U.S. Patent No. 10,522,199’s claims and Johnson before the time of the effective filing of the claimed .

Allowable Subject Matter
Claims 21, 26-29, and 38 would be allowable if rewritten to overcome the double patenting rejections, set forth in this office action.
Claims 22-25, 30-37, and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	With respect to claims 21-28, the prior art does not teach or suggest, “a controller coupled to the array and configured to:…change vector references in the received block of instructions by reading an index (idx) vector array block by block, the idx vector array stored in the memory device,” in the context of the claims.
b.	With respect to claims 29-37, the prior art does not teach or suggest, “wherein a memory controller on the at least one memory device is used to:…bin indices from a vector to a plurality of bank command buffers local to the channel controller,” in the context of the claims.
c.	With respect to claims 38-40, the prior art does not teach or suggest, “changing, via the controller, vector references in the block of instructions by reading an index vector array block by block, the index vector array stored in the memory device,” in the context of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Krofcheck/Primary Examiner, Art Unit 2138